DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a system, method, and computer-readable storage hardware comprising: receiving input indicating a fluid delivery event, the fluid delivery event indicating delivery of fluid from a fluid delivery device to a recipient as administered by a caregiver; updating a blockchain record associated with the recipient to indicate the fluid delivery event and an identity of the caregiver; identifying code pertinent to the fluid delivery event, the code indicating criteria in which to validate the fluid delivery event; applying the criteria to validate the fluid delivery event; and in response to validation of the fluid delivery event based on the criteria in the code, triggering a transaction associated with the fluid delivery event; and wherein the transaction includes payment of a fee to the caregiver operating the fluid delivery device to deliver the fluid, further comprising: updating the blockchain record to indicate the transaction, in independent claims 1, 11, and 25, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Mohtar (US 2019/0266597 A1) which discloses paying a healthcare provider with cryptocurrency for providing a health related service to a patient  (abstract).  Mohtar however fails to teach or suggest a system, method, and computer-readable storage hardware comprising: receiving input indicating a fluid delivery event, the fluid delivery event indicating delivery of fluid from a fluid delivery device to a recipient as administered by a caregiver; updating a blockchain record associated with the recipient to indicate the fluid delivery event and an identity of the caregiver; identifying code pertinent to the fluid delivery event, the code indicating criteria in which to validate the fluid delivery event; applying the criteria to validate the fluid delivery event; and in response to validation of the fluid delivery event based on the criteria in the code, triggering a transaction associated with the fluid delivery event; and wherein the transaction includes payment of a fee to the caregiver operating the fluid delivery device to deliver the fluid, further comprising: updating the blockchain record to indicate the transaction.  Moreover, the missing claimed elements from Mohtar are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Mohtar disclosure because it is not an obvious variation of Mohtar to trigger a transaction associated with a fluid delivery event in response to validation of the fluid delivery event based on criteria in a code, the triggered transaction associated with a fluid delivery event and including payment of a fee to a caregiver operating the fluid delivery device to deliver the fluid.  Therefore, these features are not obvious because none of the prior art teaches or suggest a system, method, and computer-readable storage hardware comprising: receiving input indicating a fluid delivery event, the fluid delivery event indicating delivery of fluid from a fluid delivery device to a recipient as administered by a caregiver; updating a blockchain record associated with the recipient to indicate the fluid delivery event and an identity of the caregiver; identifying code pertinent to the fluid delivery event, the code indicating criteria in which to validate the fluid delivery event; applying the criteria to validate the fluid delivery event; and in response to validation of the fluid delivery event based on the criteria in the code, triggering a transaction associated with the fluid delivery event; and wherein the transaction includes payment of a fee to the caregiver operating the fluid delivery device to deliver the fluid, further comprising: updating the blockchain record to indicate the transaction, in independent claims 1, 11, and 25, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626